Citation Nr: 1147245	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from October 1965 to October 1967, and service in the Army National Guard from May 1975 to December 2002, including active service from July 1999 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2010, the Veteran testified during a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

During the hearing, the Veteran submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

Although the RO framed the issue on appeal as being limited to PTSD, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches and entitlement to service connection for chronic body aches, numbness of the left lower leg, high blood pressure, skin rashes, a disorder of the prostate, fungus under the toe nails, and a disorder due to exposure to depleted uranium have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he has PTSD from various in-service stressful events.  He asserts that he was verbally and physically assaulted by his drill instructor during boot camp.  He asserts that he participated in the recovery of servicemen killed in an airplane crash in June 1966 at Sigonella Naval Air Field in Italy.  He asserts that he watched E. W., a fellow serviceman, die from an asthma attack during an exercise in July 1995 at Fort Bragg in North Carolina.  He asserts that he participated in a search and rescue operation for a crashed helicopter in November 1983 at Fort Jackson in South Carolina and saw two dead servicemen.  He asserts that he was selected to go on a dangerous mission in November 1999 in Kuwait that was cancelled at the last minute.  Lastly, he asserts that he served in a combat zone in Kuwait and was in fear of his life the entire time.

Under 38 C.F.R. § 3.304(f)(5) (2011), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

In this case, the Veteran has not been provided the above notice.  As one of his claimed stressors is a personal assault, the RO should provide such notice on remand.

In June 2010, the RO verified a helicopter crash at Fort Jackson and deemed the Veteran's stressor to be corroborated.  Without attempting to verify the other stressors, the RO scheduled the Veteran for a VA examination.  As the record reflects that the Veteran has provided sufficient information to request a search to verify the airplane crash in June 1966 at Sigonella Naval Air Field and the death of E. W. in July 1995 at Fort Bragg, the RO should attempt to verify these stressors.

With respect to the verified helicopter crash in November 1983, the record is unclear as to whether this occurred during a period of active duty training (ACDUTRA) or inactive duty for training (INACDUTRA).  The Board finds that such verification would be helpful in this case.

Private medical records from a January 2009 hospitalization reflect a history of abuse by a drill instructor and a diagnosis of PTSD. 

The Veteran underwent a VA examination in July 2010.  However, he did not address the verified stressor of participating in a search and rescue operation for a crashed helicopter; rather, he only addressed the stressor of being personally assaulted by his drill instructor.  The examiner did not ask the Veteran about the verified stressor and, finding that the criteria for a diagnosis of PTSD had not been met, the examiner did not address whether the evidence indicated that the personal assaults occurred.  The examiner also did not provide an opinion as to whether any other psychiatric disorder was related to service.  In this regard, the record reflects that the Veteran also has major depressive disorder with psychotic features.  

To provide the Veteran with an opportunity to fully address his in-service stressors, he should be provided another examination, after the above development has been completed, to obtain an opinion as to whether he has PTSD due to his claimed stressors, and whether the evidence indicates that the alleged personal assaults occurred.  With respect to the stressor related to the Veteran's fear of hostile military or terrorist activity, the examiner should be asked to confirm whether the stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the stressor.  The examiner should also be asked to provide an opinion as to whether any other psychiatric disorder is related to service.  

Lastly, the record reflects that additional evidence has been added to the claims file after the issuance of the August 2010 statement of the case (SOC).  Although the Veteran submitted additional evidence with a waiver during his Board hearing, the record is unclear as to when the above evidence was submitted so as to say that he waived RO consideration of it as well.  Thus, the RO should consider this evidence on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the claimed in-service personal assaults, send the Veteran a notice letter pursuant to 38 C.F.R. § 3.304(f)(5), advising him that evidence from sources other than his service records may corroborate his account of the stressor incidents.  

2.  Contact the Army National Guard and request the Veteran's dates of ACDUTRA and INACDUTRA from May 1975 to December 2002, other than for the period from July 1999 to March 2000, which has already been verified as active service.  Specifically, the type of service during November 1983 is of interest.  

3.  Contact the National Personnel Records Center (NPRC) and request a search for the records of E. W. to determine whether he died in July 1995 at Fort Bragg.

Contact the United States Army and Joint Services Records Research Center (JSRRC) and request a search for an airplane crash in June 1966 at Sigonella Naval Air Field in Italy that resulted in casualties.  

4.  After completion of the above, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of his current psychiatric disorders.  The claims file should be reviewed and all indicated studies should be conducted.

The examiner should be advised of any stressors that have been verified, including the helicopter crash in November 1983 that killed two servicemen.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor(s) underlying that diagnosis; and should provide an opinion answering the following questions: (1) is(are) the claimed stressor(s) adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor(s)? 

With respect to the claimed personal assaults by the drill instructor, the examiner should review the claims file and determine whether there is evidence of behavior changes following the assaults; and opine as to whether that evidence indicates that the personal assaults occurred.  If so, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of the personal assaults. 

With respect to the claimed stressor related to the Veteran's fear of hostile military activity, the examiner should state whether the stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the stressor.  Fear of hostile military activity means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

The rationale for all opinions expressed should be provided.  

5.  After completion of the above, readjudicate the claim.  This review should include consideration of all additional evidence added to the claims file since the issuance of the August 2010 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

